NUMBER 13-16-00303-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MICHELLE PUENTES,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                        of San Patricio County, Texas



                        ORDER ABATING APPEAL
     Before Chief Justice Valdez and Justices Garza and Longoria
                             Order Per Curiam

      This matter is before the Court because the clerk’s record has not been filed. On

July 5, 2016, the Clerk of the Court notified appellant’s counsel he had failed to make

arrangements for payment of the clerk’s record and that unless the request for the clerk’s

record and proof of the request was provided to this Court within ten days from the date
of receipt of the letter, the matter would be referred to the Court for appropriate action.

Counsel has failed to file a response and the clerk’s record has not been filed.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine: (1) whether appellant desires to prosecute this

appeal; (2) whether appellant is indigent; (3) whether appellant is entitled to a free

appellate record due to his indigency; and (4) what steps are necessary to ensure the

prompt preparation of a complete clerk’s record, and shall enter any orders required to

avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and recommendations, together

with any orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court within

thirty days from the date of this order.

       IT IS SO ORDERED.

                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of August, 2016.




                                              2